DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 1, 2022 has been entered. Claims 1 and 3-20 are pending in the application. Claims 1, 4, 12, and 17 have been amended. Claim 3 is also amended here by examiner’s amendment. Claim 2 has been canceled. The independent claims are claims 1, 11, and 16.
The applicant's arguments in the Remarks, filed June 1, 2022, have been fully considered. The applicant has submitted a new title and abstract and argues that these should result in the withdrawal of the title and abstract objections made in the last Detailed Action, which was the Non-Final Rejection, dated March 25, 2022. The examiner agrees and withdraws the objections. The new title and abstract are entered. 
The applicant has also filed changes to the specification and drawings. These are also approved and entered because they do not add new matter, but rather provide clarification or correct obvious typographical errors. 
The applicant further argues in the Remarks under the heading “Claim Rejections under 35 U.S.C. §112,” that the written description rejection of the claims made in the last detailed action should be withdrawn. The examiner finds the arguments made by the applicant persuasive. In particular, as shown in Fig. 4 of the present application (published as Heap (US2020/0385004 A1)), and discussed in paragraphs 0028-0030, sometimes the transmission is not fixed in a particular gear but transitioning between two gears. Therefore, the claims of the present application disclose a method for determining an output torque of the transmission and ultimately determining how much friction should be applied to the wheel brakes. 
The applicant further argues that allowable subject matter from claim 2 of the previous set of claims has now been incorporated into current claim 1, and that since claim 2 was previously designated as containing allowable subject matter, pending claim 1 should now be allowable. The examiner agrees. Additional reasons for why claim 1 and the other independent claims are allowable can be found in the “Allowable Subject Matter” section of this Detailed Action. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via voicemail from the applicant’s representative, Leslie Hodges, on August 31, 2022.
The application has been amended as follows:
Claim 3, line 1, delete “2” and insert—1—therefor. 

Allowable Subject Matter
Claims 1 and 3-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
In the examiner’s view, at least one overall point of the invention is to determine a commanded friction brake torque. This is item 156 of Fig. 4 and what is in claim 8. The method uses several known inputs (such as from a gearshift sensor, an accelerator pedal sensor, a brake pedal sensor, an engine torque output sensor, and a transmission speed input and output sensor) to determine how much engine braking or regenerative braking is occurring. The method then uses that information combined with the braking command information from the brake pedal sensor to determine the amount of friction braking that should actually be applied to the brakes. 

Regarding claim 1, the prior art of record fails to teach or suggest, alone or in combination, all the limitations of the claim. 
Claim 1 recites, with the examiner’s broad reasonable interpretation in bold:
A method of controlling a transmission during closed throttle downshifts, comprising: 
determining a transmission kinematic state (a closed throttle downshift is a downshift that takes place while a vehicle is coasting or braking and when the engine throttle is closed. In the present application, according to Fig. 6 and paragraphs 0037-0042, block 120 determines the kinematic state based on inputs from 102 and 104, i.e. the gear shift sensor and the transmission input and output speeds. It may be that if the shifter just shifted within the last half second or so, the kinematic state is considered to be intermediate, otherwise it is in a detected gear as verified by the transmission input and output speeds. According to the end of paragraph 0023, determining a transmission kinematic state means determining what gear the transmission is in.) based on 
a commanded transmission gear range (in the present application, this means a commanded gear, like 3rd gear, according to paragraph 0031. According to Fig. 6 and paragraphs 0037-0042, there is a sensor on the gear shifter 102.), 
a transmission input speed (according to Fig. 6 and paragraphs 0037-0042, transmission input speed is a basic detected measurement that is supplied as input 110 of Fig. 6.), and 
a transmission output speed (according to Fig. 6 and paragraphs 0037-0042, transmission out speed is a basic detected measurement that is supplied as input 120 of Fig. 6. So this set of bullets can broadly and reasonably be interpreted to mean: determine what gear the transmission is in based on the input and output speed and the “commanded transmission gear range.” But the commanded transmission gear range is the gear the transmission is in. See paragraph 0037 for the implication that the transmission output speed is measured with a sensor.);
determining a transmission input torque (see paragraph 0037 for the implication that the transmission input torque is measured with a sensor. In Fig. 6, this is 106.); 
determining a first rotational acceleration of a first portion of the transmission rotationally disposed at a first reference point in the transmission (in the present application, see paragraph 0030 for “the first portion of the transmission and the first reference point may be the input shaft and the first rotational acceleration…may be the rotational acceleration of the input shaft”. See Fig. 4 for item 58, being the “input shaft,” according to paragraph 0025. So this set of bullets can broadly and reasonably be interpreted to mean: determine the acceleration of the input shaft 58. According to paragraphs 0037-0038 and Fig. 6, this is 130, which is determined by taking the derivative of the transmission input speed.); 
determining a second rotational acceleration of a second portion of the transmission rotationally disposed at a second reference point in the transmission (in the present application, see paragraph 0030 for “the second portion of the transmission and the second reference point may be the output shaft, and the second rotational acceleration…may be the rotational acceleration of the output shaft”. See Fig. 4 for item 68 being the “output shaft,” according to paragraph 0035. So this set of bullets can broadly and reasonably be interpreted to mean: determine the acceleration of the output shaft 68. According to paragraphs 0037-0038 and Fig. 6, this is 132, which is determined by taking the derivative of the transmission output speed.); and 
determining a transmission output torque (according to paragraph 0039, this is T out, item 144 in Fig. 6.) as a sum of a 
gear ratio of the commanded transmission gear range (this phrase means the gear ratio of, say, 3rd gear, according to paragraph 0031.) multiplied by the transmission input torque, 
a first aggregate inertia multiplied by the first rotational acceleration, and 
a second aggregate inertia multiplied by the second rotational acceleration, 
wherein the first and second aggregate inertias are based on the transmission kinematic state.  

One close prior art is Gleason et al. (U.S. 6,308,125 B1), which is owned by General Motors, which is also the present applicant. Gleason teaches a closed throttle downshift. However, Gleason is not combinable with Kim et al. (Kim, “Control of Dry Clutch Engagement for Vehicle Launches via a Shaft Torque Observer,” 2010 American Control Conference, Baltimore, MD, June 30-July 2, 2010, https://manualzz.com/doc/28185811/control-of-dry-clutch-engagement-for-vehicle-launches-via, hereinafter, Kim). Kim was used in the last Non-Final Rejection. But Kim does not teach a closed-throttle downshift. A closed throttle downshift is a downshift that takes place while a vehicle is coasting or braking and when the engine throttle is closed. This definition is known in the art and explicitly defined in Gleason. Kim is directed to “launch control of a vehicle from a standstill” as described on the first page of Kim under the heading “I. Introduction.” Launch control cannot be considered a closed throttle downshift. 
Furthermore, one main problem in closed-throttle downshifts is adjusting clutch speeds so that they synchronize so that the engagement and disengagement do not cause a jerky feeling for the vehicle occupant. Yet in considering Fn, the clutch force, Kim states after equation 19 that, because the equations are directed to launch control, “only the engine torque is used for speed synchronization instead of the external load information”. However, the present disclosure uses the coast torque, which is the related to external load to ultimately determine the wheel friction braking based on the kinematic state, including when performing a closed throttle downshift. There would be no motivation to combine. 
Lentz et al. (U.S. Pat. No. 5,046,174) also teaches a closed-throttle downshifting. Yet Lentz is also not combinable with Kim for the same reason as Gleason. 
Another close prior art is Whitton (US2005/0288153 A1). Whitton teaches a system to monitor closed throttle downshifts, detect aberrations, and make adjustments during the next shift to reduce or remove the aberrations. However, Whitton does not teach at least “determining a first rotational acceleration of a first portion of the transmission rotationally disposed at a first reference point in the transmission;” and making further calculations based on it. Indeed, Whitton does not even use the word acceleration in the entire disclosure. Therefore, Whitton does not read on the present application. 
Another close prior art is Watanabe et al. (US2003/0027685 A1) teaches in claim 1 “A shift control apparatus of an automatic transmission of a motor vehicle to which a torque is transmitted from an engine via a fluid coupling device, the automatic transmission including a plurality of hydraulically operated friction elements, wherein a clutch-to-clutch downshift is carried out during coasting of the vehicle by releasing one of the friction elements as a release-side friction element and engaging another of the friction elements as an engagement-side friction element, comprising: a speed difference detecting unit that detects a difference between input and output rotation speeds of the fluid coupling device; and a minimal driving state controller that increases an engine speed by a controlled amount based on the difference between the input and output rotation speeds detected by the speed difference detecting unit when the clutch-to-clutch downshift is carried out during coasting of the vehicle, so that the vehicle is brought into a minimal driving state in which the engine speed is slightly higher than the output rotation speed of the fluid coupling device.” Yet Watanabe does not teach accelerations of the gears, nor accelerations multiplied by inertias. Therefore, Watanabe does not teach claim 1 of the present application. 
Claims 3 through 10 are allowable for at least the same reasons as claim 11.

Claim 11 is allowable. 
Regarding claim 11, Kim teaches:
A method of determining a transmission output torque TOUT for a transmission, comprising: 
determining a transmission kinematic state based (in the present application, according to Fig. 6 and paragraphs 0037-0042, block 120 determines the kinematic state based on inputs from 102 and 104, i.e. the gear shift sensor and the transmission input and output speeds. It may be that if the shifter just shifted within the last half second or so, the kinematic state is considered to be intermediate, otherwise it is in a detected gear as verified by the transmission input and output speeds, or something along those lines. According to the end of paragraph 0023, determining a transmission kinematic state means determining what gear the transmission is in. With that in mind, see Kim, Fig. 1 and the paragraph below equation 7 for it being the speed reduction ratio of the gearbox. See the abstract for the entire paper relating to an automatic transmission and its shifting. Therefore, the gearbox speed is the automatic transmission. Also the entire section “B. Clutch Model” in which equation 7 is found is about the entire transmission, including its clutch.)
a commanded transmission gear range (in the present application, this means a commanded gear, like 3rd gear, according to paragraph 0031. According to Fig. 6 and paragraphs 0037-0042, there is a sensor on the gear shifter 102. With that in mind, see the abstract of Kim for the entire paper relating to an automatic transmission and its shifting. Therefore, a gear is commanded.), 
a transmission input speed NIN (According to Fig. 6 and paragraphs 0037-0042, transmission input speed is a basic detected measurement that is supplied as input 110 of Fig. 6. With that in mind, see Kim, Fig. 1 and the paragraph below equation 2 for ωe being the engine speed. This speed is shown going directly into the clutch. Therefore, it is the transmission input speed.), and 
a transmission output speed NOUT (according to Fig. 6 and paragraphs 0037-0042, transmission out speed is a basic detected measurement that is supplied as input 120 of Fig. 6. So this set of bullets just means: determine what gear the transmission is in based on the input and output speed and the “commanded transmission gear range.” But the commanded transmission gear range is the gear the transmission is in. See paragraph 0037 for the implication that the transmission output speed is measured with a sensor. With that in mind, see Kim Fig. 1 and the paragraph after equation 8 with the equation for ωo found in the right column of that paragraph.), 
determining a transmission input torque TIN (see paragraph 0037 for the implication that the transmission input torque is measured with a sensor. In Fig. 6, this is 106. With that in mind, see Kim, Fig. 1 and the paragraph below equation 2 for Tc being the load torque corresponding to the clutch torque. This is the transmission input torque.); 
determining a first acceleration Ndoti at a first reference point in the transmission (in the present application, see paragraph 0030 for “the first portion of the transmission and the first reference point may be the input shaft and the first rotational acceleration…may be the rotational acceleration of the input shaft”. See Fig. 4 for item 58, being the “input shaft,” according to paragraph 0025. So this bullet means: determine the acceleration of the input shaft 58. According to paragraphs 0037-0038 and Fig. 6, this is 130, which is determined by taking the derivative of the transmission input speed. With that in mind, see Kim, equation 2 where the derivative of the transmission input speed is taken.); 
determining a second acceleration Ndot2 at a second reference point in the transmission (in the present application, see paragraph 0030 for “the second portion of the transmission and the second reference point may be the output shaft, and the second rotational acceleration…may be the rotational acceleration of the output shaft”. See Fig. 4 for item 68 being the “output shaft,” according to paragraph 0035. So this bullet means: determine the acceleration of the output shaft 68. According to paragraphs 0037-0038 and Fig. 6, this is 132, which is determined by taking the derivative of the transmission output speed. With that in mind, see Kim, equation 11 where Kim takes a derivative of the wheel speed.) and 
determining the transmission output torque TOUT as A(TIN) + B(Ndoti) + C(Ndot2) (according to paragraph 0039, this is T out, item 144 in Fig. 6. With that in mind, see Kim Fig. 1 for To), 
wherein A is a gear ratio of the commanded transmission gear range, and B and C are aggregate inertias based on the transmission kinematic state (With that in mind, see Kim, see equations 7 and 8, which includes the gear ratio. See also equation 14 and the paragraph after it, and equation 24 and the paragraph after it.)
Yet Kim does not teach:
wherein the transmission kinematic state is one of 
a first gear state having a first gear ratio, 
a second gear state having a second gear ratio lower than the first gear ratio, and 
an intermediate state during which the transmission transitions from the first gear state to the second gear state. 

Therefore, the prior art of record does not teach, alone or in combination, all the limitations of claim 11 in light of the whole invention. 
Besides Kim, another close prior art is Gleason et al. (U.S. 6,308,125 B1), which is owned by General Motors, which is also the present applicant. Gleason teaches a closed throttle downshift. Gleason is not combinable with Kim, because Kim is directed to “launch control of a vehicle from a standstill” as described on the first page of Kim under the heading “I. Introduction.” Launch control cannot be considered a closed throttle downshift because it is not a downshift, it is an upshift. Furthermore, one main problem in closed-throttle downshifts is adjusting clutch speeds so that they synchronize so that the engagement and disengagement do not cause a jerky feeling for the vehicle occupant. Yet in considering Fn, the clutch force, Kim states after equation 19 that, because the equations are directed to launch control, “only the engine torque is used for speed synchronization instead of the external load information”. However, the present disclosure uses the coast torque, which is the related to external load to ultimately determine the wheel friction braking based on the kinematic state, including when performing a closed throttle downshift. There would be no motivation to combine. 
Lentz et al. (U.S. Pat. No. 5,046,174) also teaches a closed-throttle downshifting. Yet Lentz is also not combinable with Kim for the same reason as Gleason. 
Claims 12 through 15 are allowable for at least the same reasons as claim 11.

Claim 16 is substantially similar to claim 11, except that claim 16 adds a discussion of a “third reference point”. In some ways it seems that any more than two reference points is just a matter of design choice. It’s well known in the art how gear ratios work, whether there are three gears or five or more. Yet the examiner is not going to say that claim 16 is simply the same as claim 11 with a change in design choice, because the recitation of a third reference point is clearly and intentionally described in the disclosure and there are no claims to a fourth reference point or anything more than that. Therefore, claim 16 is allowable for at least the same reasons as claim 11. 
Claims 17 through 20 are allowable for at least the same reasons as claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665